Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 07/21/2021.
Claims 1 – 20 are currently pending and have been examined in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
classify, based on information associated with a plurality of patterns derived from a plurality of first requests received from a plurality of first entities, the plurality of first entities into a plurality of categories, wherein the plurality of categories are associated with a plurality of predicted behaviors; 
receive, from a second entity, a second request including information associated with proposed terms of an offer related to a proposed transaction for at least one item available to purchase, wherein the second request includes a plurality of attributes associated with a prospective purchaser of the at least one item; 
match the plurality of attributes associated with the prospective purchaser of the at least one item to one of the plurality of categories; 

The limitations under the broadest reasonable interpretation covers Mental Processes related to observation and evaluation of data, but for the recitation of generic computer components (e.g. a processor and memory). For example, classifying entities into a plurality of categories and matching attributes to a category (e.g. analyzing data) could be performed in the human mind or with a pen/paper.  Additionally, the limitations encompass  Methods of Organizing Human Activity related to commercial/legal interactions (e.g. contract agreements). Therefore, the claims recite abstract concepts.
Independent Claims 8 and 15 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to a range of acceptable values, Claim 3 is directed to commodity items, Claim 4 is directed to updated final terms, Claim 5 is directed to modeling negotiation behavior, Claim 6 is directed to attributes and  Claim 7 is directed to predicted behaviors. Claims 9-14 and 16-20 substantially recite the subject matter of Claims 2-7 and encompass same abstract concepts. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of one or more memories and one or more processors configured to perform the classifying, receiving, matching and providing. Claim 8 recites the additional element of a device and Claim 15 recites the additional elements of a non-transitory computer readable medium, one or more processors and a device. These are generic computer components recited at a high level of generality as performing generic computer components. 
For instance, the steps of classifying a plurality of first entities into categories and matching a plurality of attributes to a plurality of categories involve data analysis. The steps of receiving a second request  is data gathering activity (e.g. extra-solution activity). The step of providing data for display is generic display functionality. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a processor, memory, device and CRM are considered generic computer components (Spec see ¶0067-¶0068, generic computer) performing generic computer functions that amount to no more than instructions to implement the judicial exception and cannot provide for an inventive concept.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Battista (US 9, 747, 611).

Battista (US 9,747,611)
Claim 1:
Battista discloses:
A device, comprising: one or more memories; and one or more processors configured to: (see at least column 1, lines 65-67 – column 2, line 1, processor and memory)
classify, based on information associated with a plurality of patterns derived from a plurality of first requests received from a plurality of first entities, the plurality of first entities into a plurality of categories, wherein the plurality of categories are associated with a plurality of predicted behaviors; (see at least column 8, lines 36-54, application retrieves group consumer data about other consumers who have previously purchased the vehicle of interest, past needs of other consumers and demographics; see also column 16, lines 24-32, group consumer data includes consumers exhibiting various behaviors (e.g. categories))
receive, from a second entity, a second request including information associated with proposed terms of an offer related to a proposed transaction for at least one item available to purchase, wherein the second request includes a plurality of attributes associated with a prospective purchaser of the at least one item; (see at least column 8, lines 55-67-column 9, lines 1-14, analyzes various parameters to determine combined needs likelihood determination; see also column 10, lines 14-21, dealer personnel associates commodities with different deal types)
match the plurality of attributes associated with the prospective purchaser of the at least one item to one of the plurality of categories; and (see also column 16, lines 24-32, group consumer data includes consumers exhibiting various behaviors (e.g. categories))
provide, to the second entity, data for display via an interface accessible to the second entity, wherein the data relates to one or more of the plurality of predicted behaviors that are related to the plurality of attributes associated with the prospective purchaser. (see at least column 16, line 10-24, utilize predictive analytics to predict the behavior of a current or future customer in similar situations based on group data)

Claim 3:
Battista discloses claim 1. Battista further discloses:
wherein the data indicates a probability of the prospective purchaser agreeing to purchase the at least one item that includes at least one of: information associated with an extended warranty, information associated with an insurance policy, information associated with a periodic maintenance package, information associated with a damage protection policy, or information associated with a loss protection policy. (see at least column 15, lines32-36, predicting a likelihood of purchase; see also column 18, lines 55-59, increased probability in selling an extended warranty)

Claim 4:
Battista discloses claim 1. Battista further discloses:
wherein the one or more processors are further configured to: receive, from the second entity, information associated with final terms of the offer based on the prospective purchaser agreeing to the proposed transaction for the at least one item; and (see Figure 22, displays an acceptance summary of those selections by a customer; see at least Figure 3 and associated text; see also column 9, lines 7-10, allows customers to sign off on decline/accept commodities for a deal 
update, based on the prospective purchaser accepting the final terms of the offer, a data model corresponding to a particular category of the plurality of categories that matched to the plurality of attributes associated with the prospective purchaser.(see at least column 19, lines 7-22, once the deal is closed (e.g. user accepted the offer) the application compares outcome with predicted outcome (e.g. update info) and generates accuracy statistics for updating and tuning the predictive analysis process (e.g. model))

Claim 6:
Battista discloses claim 1. Battista further discloses:
wherein the plurality of attributes include at least one of: demographic information, or a credit score associated with the prospective purchaser. (see at least column 8, lines 22-31, consumer demographic info)

Claims 8, 10, 11 and 13 for a method and Claims 15, 17, 18 and 20 for a CRM (Battista see column 2, lines 2-3) substantially recites the subject matter of claims 5 and 7 and are rejected based on the same rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Battista et al. (US 9,747,611) in view of Joyce et al. (W0 2019/068129).
Claim 2:
While Battista discloses claim 1, Battista does not explicitly disclose the following limitations; however, Joyce does disclose:
wherein the data includes a range of values that have historically been accepted by users classified in a particular category of the plurality of categories that matched to the plurality of attributes associated with the prospective purchaser. (see at least ¶0083, different acceptable value ranges be be associated with different customers or different groups of customers)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the predictive consumer behavior of Battista with the acceptable value ranges of Joyce in order to offer more acceptable value ranges to new or existing customers based on credit score or other variable (see ¶0083).
Claim 9 for a method and Claim 16 for a CRM substantially recites the subject matter of Claim 2 and are rejected based on the same rationale.

Claims 5, 7 12, 14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Battista et al. (US 9,747,611) in view of Ozonat et al. (US 2012/0290485).

	
Claim 5:
While Battista discloses the above limitations, Battista does not explicitly disclose the following limitations; however, Ozonat does disclose:
wherein the one or more processors are further configured to: model negotiation behavior for an entity associated with the second entity based on at least one of: information associated with a plurality of variations among advertised terms for the at least one item, information associated with the proposed terms of the offer related to the proposed transaction for the at least one item, or information associated with final terms accepted by the prospective purchaser. (see at least Figure 4 and associated text; see also ¶0049-¶0051, building a negotiation behavior model based on a particular type of transaction; see also ¶0060, negotiation behavior model)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the predictive consumer behavior of Battista with the negotiation behavior models of Ozonat to assist with the negotiation process between parties by predicting a likelihood of success of an offer. 

Claim 7:
While Battista discloses claim 1, Battista does not explicitly disclose the following limitation; however, Ozonat does disclose: 
wherein the plurality of predicted behaviors include at least one of: information associated with predicted negotiation behavior, or financing preferences associated with a particular entity of the plurality of first entities. (see at least ¶0062, particular negotiation strategy; see also ¶0064, negotiation histories)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the predictive consumer behavior of Battista with the negotiation behavior models of Ozonat to assist with the negotiation process between parties by predicting a likelihood of success of an offer. 
Claims 12 and 14 for a method and Claim 19 for a CRM substantially recites the subject matter of claims 5 and 7 and are rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Knott et al. (US 2004/0073569) discloses a negotiation system including customer behavior models to assist with the negotiation process.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683